Citation Nr: 1808438	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  15-33 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 



INTRODUCTION

The Veteran had active duty service from September 1962 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction of the claims file is now with the Atlanta, Georgia RO.

The Board acknowledges that additional evidence has been associated with the claims file since the last issuance of a supplemental statement of the case (SSOC) in August 2015.  However, because this evidence is not relevant to the issue on appeal, waiver is not necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.   The Veteran's total disability rating based on individual unemployability due to service-connected disabilities was granted on the basis of his lower various extremity disabilities.  He does not have a single disability rated as 100 percent disabling.

2.   The Veteran is not required to remain in bed and is not unable to care for himself with respect to dressing, hygiene, feeding, toileting, and protection from hazards or dangers in his daily environment due to his service-connected disabilities.  He is also not substantially confined to his dwelling and the immediate premises.



CONCLUSION OF LAW

The criteria for an award of special monthly compensation by reason of the need for regular aid and attendance of another person or by reason of being housebound are not met. 38 U.S.C. §§ 1114, 1502, 5107, 5121 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352, 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that neither the Veteran nor his representative has raised any issues with VA's duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Special Monthly Compensation for Aid and Attendance and Housebound

The Veteran contends that he is entitled to special monthly compensation for aid and attendance/housebound benefits. 

SMC may be granted to a Veteran on the basis of the need for regular aid and attendance from another person or of being housebound.  In other words, a Veteran may receive SMC for either needing the regular aid and attendance of another person or for being housebound but not for both simultaneously.  SMC by reason of the need for regular aid and attendance of another person is a greater monthly benefit than SMC by reason of being housebound.  38 U.S.C. §§ 1114 (l), (s). 

SMC by reason of the need for regular aid and attendance of another person is payable if a Veteran, as a result of the service-connected disability, either: (1) has suffered the anatomical loss or loss of use of both feet, (2) has suffered the anatomical loss or loss of use of one hand and one foot, (3) is blind in both eyes, (4) is permanently bedridden, or (5) is with such significant disabilities/so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114 (l); 38 C.F.R. § 3.350(b).  

Bedridden means that the Veteran is actually required to remain in bed.  38 C.F.R. § 3.352(a).  The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.  In determining the need for regular aid and attendance of another person, several factors are for consideration.  Id.  These include: (1) the inability of the Veteran to dress or undress himself or to keep himself ordinarily clean and presentable, (2) the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the Veteran's particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.), (3) the inability of the Veteran to feed himself through loss of coordination of his upper extremities or through extreme weakness, (4) the inability of the Veteran to attend to the wants of nature, (5) incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment, and (6) the Veteran being bedridden.  Id.  

Granting SMC by reason of the need for regular need for aid and attendance of another person requires that at least one of the above disabling factors be met.  Turco v. Brown, 9 Vet. App. 222 (1996).  Regarding being bedridden, however, a favorable determination will not be based solely upon an opinion that the Veteran's condition is such as would require him to be in bed.  38 C.F.R. § 3.352(a).  Such a determination instead must be based on the actual requirement of personal assistance from others.  Id.  

As implied from above, it is not required that all of the disabling factors be found to exist before a favorable determination is made.  Id.  The particular personal functions that the Veteran is unable to perform should be considered in connection with his condition as a whole.  Id.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Id.  The performance of the necessary aid and attendance service by a relative or other member of the Veteran's household will not prevent a favorable determination.  38 C.F.R. § 3.352(c).

SMC by reason of being housebound is payable if a Veteran has a service-connected disability rated as total and either: (1) has an additional service-connected disability or disabilities independently ratable at 60 percent or more or (2) is permanently housebound by reason of his service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350 (i). 

The disabilities independently ratable at 60 percent or more must be separate and distinct from the total 100 percent service-connected disability and involve different anatomical segments or bodily systems.  38 C.F.R. § 3.350 (i)(1).  The Veteran is permanently housebound when he is substantially confined to his dwelling and the immediate premises (or, if institutionalized, to his ward or clinical areas) due to service-connected disability or disabilities and it is reasonably certain that the disability or disabilities as well as the resultant confinement will continue or remain throughout his lifetime.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350 (i)(2).  Substantially confined does not mean that the Veteran is unable to leave his dwelling and the immediate premises at all.  Hartness v. Nicholson, 20 Vet. App. 216 (2006); Howell v. Nicholson, 19 Vet. App. 535 (2006).

\Analysis

A review of the record shows that the Veteran is service-connected for the following disabilities: coronary artery disease, rated as 60 percent disabling; posttraumatic stress disorder, rated as 30 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; peripheral vascular disease, right lower extremity, rated as 20 percent disabling; peripheral vascular disease, left lower extremity, rated as 20 percent disabling; peripheral neuropathy of the right upper extremity, rated as 20 percent disabling; peripheral neuropathy of the left upper extremity rated as 10 percent disabling; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; erectile dysfunction rated as zero percent disabling; and scars rated as zero percent disabling.  His total disability rating is 90 percent.  In addition, by an October 2012 rating decision, the Veteran was granted entitlement to a total disability rating based on individual unemployability based on the fact that "the examiner stated that you suffer from significant diabetic neuropathy and it would not be safe for you to be a bus driver due to decreased sensation."

VA treatment records from January 2015 show that the Veteran did not need help dressing; eating; using the toilet; moving around in bed; transfers (from bed, chair, wheelchair); or moving around indoors.  The treatment records show that the Veteran's wife prepared meals, performed housework, and managed their money.  The Veteran did not wander; was not verbally or physically abusive; and did not experience hallucinations, delusions, or mania.  He did however experience depression whereby he would sometimes be unable to get out of bed or lack motivation/activity.  The prognosis was:

The Veteran has had a recent change (2-3 months) in his level of function.  Veteran had an emergency hospitalization and underwent gallbladder and hernia repair.  He reports having no energy and being depressed.  He states that he stays in the bed a lot.  He was informed that he may experience depression after surgery. . . .  The Veteran has not experienced a flare-up of a recurrent or chronic health problem in the last 7days.  The direct care staff thinks the Veteran is capable of increased independence in ADLs, IADLs, and/or mobility.  Veteran to perform physical activity as tolerated daily with short walks in his home and chair exercises with his legs.

A February 2015 examination report for housebound status or permanent need for regular aid and attendance notes diagnoses of acute cholecystitis, coronary artery disease, diabetes, and benign prostatic hypertrophy.  It was noted that the Veteran had recently been discharged from the hospital due to calculus of the gallbladder with residual bowel incontinence, poor balance, and dizziness which limited his outside activities.  The examiner specifically stated that the Veteran was able to feed himself and did not need the use of aids for assistance with locomotion.  The Veteran reported needing assistance with preparing his meals, bathing, and attending to his other hygiene needs.  He also needed to be reminded to take his medication.  Decreased strength and abilities of the bilateral lower and upper extremities, the neck, and the lumbar spine was noted.

As noted above, the Veteran is not service-connected for his gallbladder and therefore not its residual bowel incontinence, poor balance, and dizziness, which limited his outside activities.

On VA examination in February 2015, the examiner noted that the Veteran ambulated without assistance but would get winded.  He reported his daily routine as having a "to do" list and going to the supermarket.  He stated that he needed help washing his feet and getting out of the tub due to his back.  He reported being a deacon at his church which requires a lot of requests from people.  He additionally reported being involved with the children's ministry and volunteering at a local agency.  

The Veteran is not service-connected for his back.

VA treatment records from August 2015 note that the Veteran had a walking routine (is able to ambulate by himself) and that he attended church.

Given the above, the Board finds that entitlement to SMC by reason of the regular aid and attendance of another person or by reason of being housebound is not warranted.  All requirements for this benefit on either basis are not met.

None of the Veteran's service-connected disabilities have been assigned a total 100 percent evaluation, so the prerequisite for the disability rating requirement for SMC by reason of being housebound has not been satisfied.  

The Board acknowledges that the Veteran has been awarded TDIU benefits based on his bilateral lower extremity neuropathy.  Subsection (s)(1), states that a grant of TDIU based on a single disability constitutes a service-connected disability rated as total for purposes of section 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the Veteran's TDIU was granted based on multiple disabilities, the prerequisite requirement for granting SMC at the housebound rate have not been met.

Furthermore, the evidence does not suggest, nor has it been argued, that the Veteran has suffered the anatomical loss or loss of use of both feet, one hand and one foot, or has any visual impairment.  See 38 U.S.C. § 1114 (l); 38 C.F.R. § 3.350(b). 

In addition, as to a factual need for aid and attendance, the record is negative for any evidence that the Veteran's service-connected disabilities require special prosthetic or orthopedic appliances that require assistance to make adjustments.  

The record evidence establishes that the Veteran is generally able to dress himself, feed himself, use the toilet, move around in bed, as well as move around indoor unaided.  He has also shown that he is able to attend doctor's appointments, go church, and volunteer.

The Board acknowledges that the Veteran does need assistance with making his food, needs to be reminded to take his medication, and gets confused with writing checks.  However, it is facially plausible that an individual of the Veteran's age and with his numerous disabilities would require assistance with these types of activities. Such is consistent with the medical evidence of record in the Veteran's case.  While the Veteran has expressed needing help with these aspects, the record indicates that he has not been so helpless as to be in need of regular aid and attendance. 

With respect to the Veteran being permanently bedridden, the Board finds that there is no indication that he is required to remain in bed as a result of his service-connected disabilities.  Similarly, with respect to being permanently housebound, the Board acknowledges that the Veteran is service-connected for PTSD and at times will stay in bed and not leave his house.  In addition, the Board acknowledges that the February 2015 examiner stated that the Veteran "generally only leaves the home about 2-3 times a week to travel to his doctor's appointments.  It is a taxing effort for him to leave home and generally needs assistance."  However, as noted above, a Veteran is considered to be permanently housebound when he is substantially confined to his dwelling and the resultant confinement will continue or remain throughout his lifetime; which has not been demonstrated.  Indeed, the Veteran has reported going to church, doctors' appointments, and volunteering.  In addition, the February 2015 examiner did not attribute the Veteran not being able to leave home often to his service-connected disabilities.  Instead, the examiner referenced the Veteran's gallbladder hospitalization and bowel incontinence and stated "this has limited his outside activities aside from appointments."  As noted above, the Veteran is not service-connected for his gallbladder and therefore the Board may not consider it when determining whether the Veteran is in need of regular aid and attendance or whether he is housebound.  

It is clear the Veteran has significant health problems.  However, even with all of the Veteran's difficulties, the record does not show he requires the regular aid and attendance of another or that he is housebound by reason of his service connected disabilities.  As such, the Veteran's claim must be denied.


ORDER

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound is denied.



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


